Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nancy A. Schmitt-Doss appeals the district court’s order granting summary judgment to Defendants on her complaint seeking damages for personal injuries under Virginia tort law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schmitt-Doss v. Am. Regent, Inc., No. 6:12-cv-00040-NKM-RSB, 2014 WL 3853184 (W.D.Va. Aug. 5, 2014). We dispense with oral argument because- the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.